Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), dated as of February 16, 2006, is by
and between Zale Corporation (the “Company”), and John A. Zimmermann (the
“Executive”).

 

WHEREAS, the Executive and the Company desire to enter into an employment
agreement which sets forth the terms and conditions of the Executive’s
employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing recital, of the mutual
covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.             Employment.  The Executive agrees to continue in the employment
of the Company, and the Company agrees to employ the Executive, on the terms and
conditions set forth in this Agreement. The Executive agrees during the Term (as
hereinafter defined) to devote his full time efforts, skills and abilities to
the performance of his duties as stated in this Agreement and to the furtherance
of the Company’s business. As consideration for this Agreement and specifically
in consideration for the promises described in Section 9, the Company promises
to provide the Executive with confidential and proprietary information and trade
secrets, the receipt and sufficiency of which the Executive acknowledges,
including, without limitation, Trade Secrets (as defined below) belonging to the
Company for use in the performance of the Executive’s duties for the Company.
The Executive’s job title will be Group Senior Vice President of the Company and
President, Zale North America and his duties will be those designated from time
to time by the Chief Executive Officer (“CEO”) and/or Board of Directors of the
Company (“Board”). The Executive further agrees to serve, without additional
compensation, as an officer or director, or both, of any subsidiary, division or
affiliate of the Company or any other entity in which the Company holds an
equity interest, provided, however, that (a) the Company shall indemnify the
Executive from liabilities in connection with serving in any such position to
the same extent as his indemnification rights pursuant to the Company’s
Certificate of Incorporation, Bylaws and applicable Delaware law, and (b) such
other position shall not materially detract from the responsibilities of the
Executive pursuant to this Section 1 or his ability to perform such
responsibilities.

 

2.             Compensation.

 

(a)       Base Salary.  During the term of the Executive’s employment with the
Company pursuant to this Agreement, the Company shall pay to the Executive as
compensation for his services an annual base salary of not less than $400,000
payable bi-weekly (“Base Salary”). The Executive’s Base Salary will be payable
in arrears in accordance with the Company’s normal payroll procedures.
Executive’s salary will not be reviewed for possible adjustment before July 31,
2007.

 

(b)       Incentive Bonus.  The Executive’s incentive compensation program
during the term of his employment under this Agreement shall be determined under
the Company’s Executive Bonus Program, established by the Board in its
discretion. The parties expressly understand and agree that for Fiscal Year
2006, the brand portion of Executive’s bonus calculation shall be based on the
performance of Zale Canada only, and shall be calculated with a target bonus of
40% of Executive’s Base Salary of $344,930 for Fiscal Year 2006 and a maximum
bonus of 80% of Executive’s Base Salary of $344,930 for Fiscal Year 2006, in
accordance with the terms and

 

--------------------------------------------------------------------------------


 

conditions of the Company’s Executive Bonus Program then in effect at the
Company, so that the brand portion target is $68,986 and its maximum is
$137,972. Additionally, the parties understand and agree that for Fiscal Year
2006 only, Executive shall have an additional bonus opportunity (the “Additional
Bonus Opportunity”) based on the performance of Zales Jewelers for March through
July of Fiscal Year 2006, as described in the Revised Fiscal Year 2006 Zales
Jewelers Operating Earnings Plan. The Additional Bonus Opportunity shall be
determined in accordance with the Executive Bonus Program then in effect at the
Company, with the brand portion contingent on Zales Jewelers reaching the goals
set forth in the Revised Fiscal Year 2006 Zales Jewelers Operating Earnings Plan
and calculated with a target bonus of 75% of Executive’s Base Salary of $166,667
for March through of July Fiscal Year 2006 and a maximum bonus of 125% of
Executive’s Base Salary of $166,667 for March through July of Fiscal Year 2006,
so that the brand portion of the Additional Bonus Opportunity has a target of
$62,500 and a maximum of $104,167. The parties further understand and agree that
for all fiscal years under this Agreement other than Fiscal Year 2006, the brand
portion of the Executive’s bonus calculation shall be based on the performance
of Zale Canada and Zales Jewelers, combined (“Zale North America”), with a
target annual bonus of 75% of Executive’s Base Salary and a maximum annual bonus
of 125% of Executive’s Base Salary, in accordance with the terms and conditions
of the Executive Bonus Program then in effect at the Company.

 

(c)       Vacation.  The Executive shall be entitled to a reasonable vacation of
four (4) paid weeks each fiscal year during the term of his employment under
this Agreement in accordance with the Company’s vacation policy. Any additional
vacation shall be approved in the sole discretion of the Executive’s supervisor.

 

(d)       Executive Perquisites.  The Executive shall be entitled during the
term of his employment under this Agreement to receive such executive
perquisites and fringe and other benefits as are provided to similarly situated
executives and their families under any of the Company’s plans and/or programs
in effect from time to time and such other benefits as are customarily available
to executives of the Company and their families.

 

(e)       Tax Withholding.  The Company has the right to deduct from any
compensation payable to the Executive under this Agreement social security
(FICA) taxes and all federal, state, municipal or other such taxes or charges as
may now be in effect or that may hereafter be enacted or required.

 

3.             Term.  Unless sooner terminated pursuant to Section 4 of this
Agreement, the term of the Executive’s employment under this Agreement shall
commence as of the date hereof and shall continue for three (3) years thereafter
up to and including February 15, 2009 (the “Term”). Following the expiration of
the Term, the Executive’s employment shall continue at-will unless a new
employment agreement is negotiated and executed.

 

4.             Early Termination.  The Term may be terminated prior to the
expiration date specified in Section 3 under the following circumstances:

 

(a)       Death.  The Executive’s employment under this Agreement shall
terminate upon the death of the Executive.

 

2

--------------------------------------------------------------------------------


 

(b)       Termination for Cause.  The Company may terminate the Executive’s
employment at any time for “Cause” (as hereinafter defined) by delivering a
written termination notice to the Executive. For purposes of this Agreement,
“Cause” shall mean any of the following:

 

(i)        the Executive is convicted of a felony or a crime involving moral
turpitude;

 

(ii)       the Executive commits an act constituting fraud, deceit or
intentional misrepresentation with respect to the Company that has a material
adverse effect on the Company’s business;

 

(iii)      the Executive embezzles funds or other assets from the Company;

 

(iv)      the Executive’s use of any alcoholic, controlled or illegal substance
or drug at work or otherwise such that, in the Company’s sole discretion, the
Executive’s job performance is impaired;

 

(v)       in the Company’s sole discretion, the Executive commits any negligent
or willful act or omission in the performance of his duties or the exercise of
his responsibilities; or

 

(vi)      in the Company’s sole discretion, the Executive commits any negligent
or willful act or omission that causes damage (by reason, without limitation, of
financial exposure or loss, damage to reputation or goodwill, or exposure to
civil or criminal penalties or other prosecutorial action by any governmental
authority) to the Company or any parent or subsidiary corporation thereof;

 

provided, however, that following a Change of Control, Cause shall not include
clause (v) or (vi).

 

or

 

 (c)      Termination Without Cause.  The Company may terminate the Executive’s
employment at any time for any reason other than for Cause by delivering a
written termination notice to the Executive.

 

(d)       Termination by the Executive.  The Executive may terminate his
employment at any time by delivering a written termination notice to the Company
and such termination shall be deemed a “Termination Reason” for any of the
following reasons:

 

(i)        a material reduction by the Company in the Executive’s Base Salary
unless such reduction is the result of (A) a business judgment made by the
Company in its sole discretion, or (B) the Executive’s failure to meet
pre-established and objective performance criteria;

 

(ii)       Company’s principal executive offices shall be moved to a location
outside the Dallas/Fort Worth, Texas Metroplex area or the Executive is required
to be based anywhere other than the Company’s principal executive offices; and

 

3

--------------------------------------------------------------------------------


 

(iii)      the assignment to the Executive by the Company of duties materially
inconsistent with, or the material reduction of the powers and functions
associated with, the Executive’s position, duties, responsibilities and status
with the Company or a material adverse change in the Executive’s titles or
offices, unless such action is the result of the Executive’s failure to meet
preestablished and objective performance criteria, or in lieu of termination by
the Company of the Executive’s employment for the Executive’s Disability
pursuant to Section 4(e) below.

 

(e)       Termination Following Disability.  In the event that in the Company’s
sole discretion, the Executive becomes mentally or physically impaired or
disabled and is unable to perform his duties and responsibilities hereunder for
a period of at least one hundred twenty (120) days in the aggregate during any
one hundred fifty (150) consecutive day period (a “Disability Event”), the
Company may terminate the Executive’s employment under this Agreement by
delivering a written termination notice to the Executive.

 

(f)        Payments/Deductions.  Following any expiration or termination of the
Executive’s employment under this Agreement, and in addition to any amounts owed
pursuant to Section 5 hereof, the Company shall pay to the Executive all amounts
earned by the Executive hereunder up to the date of such expiration or
termination. The Executive agrees that any advances to the Executive by the
Company outstanding at the time of the expiration or termination of the
Executive’s employment under this Agreement may be deducted from his wages,
including his final paycheck and/or any severance owed to Executive.

 

5.             Rights of Executive Upon Termination.  Subject to the Executive’s
adherence to the terms of this Agreement, including but not limited to the
non-competition, no-hire/non-solicitation and non-disclosure provisions set
forth below, the Executive shall be entitled to receive the following benefits
in the event his employment is terminated pursuant to Section 4 above prior to
the expiration of the Term specified in Section 3 above.

 

(a)       Death.  In the event that the Executive’s employment is terminated
upon the occurrence of his death as provided in Section 4(a), the Company shall
continue to pay, in accordance with its normal payroll procedures, the Base
Salary to the Executive’s estate for a period of twelve (12) months after the
date of the Executive’s death.

 

(b)       Termination for Cause.  In the event that the Executive’s employment
is terminated by the Company for Cause as provided in Section 4(b) or by the
Executive without a Termination Reason as provided in Section 4(d), the
Executive shall not thereafter be entitled to any further compensation from the
Company.

 

(c)       Termination without Cause or by the Executive.  In the event the
Company terminates the Executive’s employment without Cause as provided in
Section 4(c) or the Executive terminates his employment for a Termination Reason
as provided in Sections 4(d)(i), 4(d)(ii) or 4(d)(iii), then the Executive shall
be entitled to the following:

 

(i)        Severance.  The Company shall continue to pay (in accordance with its
normal payroll procedures) the Base Salary to the Executive (or the Executive’s
estate if the Executive dies after termination of employment) for the greater of
(i) the remainder of the Term or (ii) the period for which the Executive would
be entitled to severance under the

 

4

--------------------------------------------------------------------------------


 

Company’s severance policy in existence at the time of the Executive’s
termination (the greater of (i) and (ii) being hereinafter referred to as the
“Severance Period”). In addition, the Company shall pay the Executive (or the
Executive’s estate if the Executive dies after termination of employment) the
bonus he would otherwise be entitled to under Section 2(b) with respect to the
fiscal year in which the termination occurs, prorated to reflect the number of
full months during the fiscal year that the Executive was employed by the
Company, such payment to be made at such time as it pays all other bonus
eligible individuals.

 

 (ii)      Benefits.  During the first twelve (12) months of the Severance
Period or if the Severance Period is less than twelve (12) months, until the end
of the Severance Period, the Executive shall continue to receive the fringe
benefits provided under Section 2(d) hereof, provided that the continued
participation of the Executive under any benefit plan including, without
limitation, group healthcare, dental and life insurance is possible under the
general terms and provisions of such plans. Such twelve (12) months or shorter
period of coverage shall count against Executive’s eligibility period under
COBRA. If the Executive’s participation in any such plan is barred, the Company
shall arrange to provide the Executive with benefits substantially similar to
those which the Executive would otherwise have been entitled to receive under
such plan or, alternatively at the option of the Company, reimburse the
Executive for the reasonable actual costs of purchasing in the marketplace
substantially similar benefits; provided, however, that in either case the
Executive shall pay to the Company, or provide a credit against the Company’s
reimbursement obligation for, the amount equal to the premiums, or portion
thereof, that the Executive was required to pay to maintain such benefits prior
to the date of termination of employment. Notwithstanding anything to the
contrary contained herein, the Executive shall be entitled to participate in the
Company’s Executive Car Program in effect for the Executive immediately prior to
the Severance Period only until the earlier of (x) the second anniversary of the
Executive’s then current car lease, or (y) the end of the Severance Period. The
Executive shall return any Company vehicle provided to him under the Executive
Car Program to the Company or its designee upon the expiration of his Executive
Car Program benefits as described in the foregoing sentence.

 

(iii)      Offset.  The payments which would have been due and payable in
accordance with Section 5(c)(i) hereof shall be reduced by an amount equal to
any amounts that the Executive receives in connection with any other employment
during the Severance Period. Any fringe benefits received by or available to the
Executive in connection with any other employment that are reasonably
comparable, but not necessarily as financially or otherwise beneficial to the
Executive as the fringe benefits then being provided by the Company pursuant to
Section 5(c)(ii) hereof, shall be deemed to be the equivalent thereof and shall
terminate the Company’s responsibility to continue providing the fringe benefits
then being provided by the Company pursuant to Section 5(c)(ii) hereof.

 

(d)       Termination Following Disability.  In the event that the Executive’s
employment is terminated due to a Disability Event as provided in Section 4(e),
the Executive shall be entitled to continue to receive his salary and benefits
(subject to the conditions regarding such benefits specified in Section 5(c)(ii)
and 5(c)(iii) above) under Section 2 of this Agreement for a period of twelve
(12) months after the date of such termination.

 

5

--------------------------------------------------------------------------------


 

(e)           Complete Compensation.  Except as specifically provided for in
this Section 5 and Section 4(f) above, the Executive shall be entitled to no
additional salary, benefits or other compensation following the termination of
his employment.

 

6.             Effect of Change of Control.

 

(a)           If within two (2) years following a “Change of Control” (as
hereinafter defined), the Executive terminates his employment with the Company
for Good Reason (as hereinafter defined) or the Company terminates the
Executive’s employment for any reason other than Cause or a Disability Event,
the Company shall pay to the Executive, in the case of clause (i), (ii) and
(iv), and make available to the Executive, in the case of clause (iii):

 

(i)        an amount equal to three (3) times the Executive’s Base Salary as of
the date of termination;

 

(ii)       an amount equal to three (3) times the Executive’s target annual
bonus for the fiscal year during which the termination occurs;

 

(iii)      all benefits under the Company’s various benefit plans, including
group healthcare, dental, life and the Company’s Executive Car Program for the
period equal to thirty-six (36) months from the date of termination, provided
that the continued participation of the Executive is possible under the general
terms and provisions of such plans. If the Executive’s participation in any such
plan is barred, the Company shall arrange to provide the Executive with benefits
substantially similar to those which the Executive would otherwise have been
entitled to receive under such plan or, alternatively at the option of the
Company, reimburse the Executive for the reasonable actual costs of purchasing
in the marketplace substantially similar benefits; provided, however, that in
either case the Executive shall pay to the Company, or provide a credit against
the Company’s reimbursement obligation for, the amount equal to the premiums, or
portion thereof, that the Executive was required to pay to maintain such
benefits prior to the date of termination of employment. Further, any insurance
or other benefits and benefits coverage provided pursuant hereto shall be
limited and reduced to the extent such coverage or benefits are otherwise
provided by or available from any other employer of the Executive; and

 

(iv)      a lump sum payment equal to the actuarial equivalent (determined by
the Company in good faith with assistance of its accountants or actuaries), of
the benefit which would have accrued under the Zale Delaware, Inc. Supplemental
Executive Retirement Plan (“SERP”) if:

 

(1)  the Executive remained a participant in the SERP for the three (3) year
period commencing on the first day of the SERP’s plan year (“Plan Year”) in
which the Executive’s employment with the Company terminated (“Measurement
Period”);

 

(2)  during each Plan Year in the Measurement Period the Executive earned
benefit points equal to the highest number of the benefit points earned by such
Executive in a Plan Year during the three (3) year period ending on the last day
of the

 

6

--------------------------------------------------------------------------------


 

Plan Year immediately preceding the Plan Year in which his employment with the
Company terminated; and

 

(3)  the Executive’s final average pay during the Measurement Period is the
greater of his monthly Base Salary on the date of (a) a Potential Change of
Control, (b) the Change of Control or (c) the date of his termination of
employment;

 

provided, however, that the amount paid to Executive pursuant to this clause
(iv) shall not exceed his accrued benefit under the SERP as of December 31,
2004, except to the extent that such excess is pursuant to a new supplemental
executive retirement plan adopted by the Company subsequent to such date.

 

(b)  “Change of Control” the earliest to occur of the following:

 

(i)  any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, becomes a “beneficial owner,” as such term is
used in Rule 13d-3 promulgated under that act, of 20% or more of the voting
stock of the Company;

 

(ii)  the majority of the Board consists of individuals other than incumbent
directors, which term means the members of the Board as of the date of this
Agreement; provided that any person becoming a director subsequent to such date
whose election or nomination for election was supported by two-thirds of the
directors who then comprised the incumbent directors will be considered to be an
incumbent director;

 

(iii)  the Company adopts any plan of liquidation providing for the distribution
of all or substantially all of its assets;

 

(iv)  all or substantially all of the assets or business of the Company is
disposed of pursuant to a merger, consolidation or other transaction (unless the
stockholders of the Company immediately prior to such merger, consolidation or
other transaction beneficially own, directly or indirectly, in substantially the
same proportion as they owned, the voting stock of the Company, all of the
voting stock or other ownership interests of the entity or entities, if any,
that succeed to the business of the Company); or

 

(v)  the Company combines with another company and is the surviving corporation
but, immediately after the combination, the stockholders of the Company
immediately prior to the combination hold, directly or indirectly, 50% or less
of the voting stock of the combined company (there being excluded from the
number of shares held by such stockholders, but not from the voting stock of the
combined company, any shares received by affiliates of such, other company in
exchange for stock of such other company).

 

For purposes of the Change of Control definition, “Company” will include any
entity that succeeds to all or substantially all, of the business of the
Company, and “voting stock” will mean securities of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.

 

7

--------------------------------------------------------------------------------


 

(c)       “Good Reason” shall mean any of the following actions taken by the
Company without the Executive’s written consent after a Change of Control:

 

(i)        the assignment to the Executive by the Company of duties inconsistent
with, or the reduction, other then due solely to the fact that the Company no
longer is a publicly traded Company, of the powers and functions associated
with, the Executive’s position, duties, responsibilities and status with the
Company immediately prior to a Change of Control or Potential Change of Control
(as defined below), or a material adverse change in the Executive’s titles or
offices as in effect immediately prior to a Change of Control or Potential
Change of Control, or any removal of the Executive from or any failure to
re-elect the Executive to any of such positions, except in connection with the
termination of his employment (A) by the Company for a Disability Event or Cause
or as a result of the Executive’s death or (B) by the Executive other than for
the reasons set forth in this Section (6)(c)(i)-(vii);

 

(ii)       a reduction by the Company in the Executive’s Base Salary as in
effect on the date of a Change of Control or Potential Change of Control;

 

(iii)      the Company’s principal executive offices shall be moved to a
location outside the Dallas/Fort Worth, Texas Metroplex area;

 

(iv)      the Company shall require the Executive to be based anywhere other
than at the Company’s principal executive offices or the location where the
Executive is based on the date of a Change of Control or Potential Change of
Control, or if the Executive agrees to such relocation, the Company fails to
reimburse the Executive for moving and all other expenses incurred with such
move;

 

(v)       the Company shall fail to continue in effect any Company-sponsored
plan that is in effect on the date of a Change of Control or Potential Change of
Control (or replacement plans therefore that in the aggregate provides the same
or more favorable benefits) that provides (A) incentive or bonus compensation,
(B) reimbursement for reasonable expenses incurred by the Executive in
connection with the performance of duties with the Company, and (C) pension
benefits such as a Code Section 401(k) plan;

 

(vi)      any material breach by the Company of any provision of this Agreement;
and

 

(vii)     any failure by the Company to obtain the assumption of this Agreement
by any successor or assign of the Company effected in accordance with the
provisions of this Section 6.

 

(d)       “Potential Change of Control” shall mean the date as of which:

 

(i)        the Company enters into an agreement the consummation of which, or
the approval by stockholders of which, would constitute a Change of Control;

 

(ii)       proxies for the election of Directors of the Company are solicited by
anyone other than the Company;

 

8

--------------------------------------------------------------------------------


 

(iii)      any person (including, but not limited to, any individual,
partnership, joint venture, corporation, association or trust) publicly
announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change of Control; or

 

(iv)      any other event occurs which is deemed to be a Potential Change of
Control by the Board and the Board adopts a resolution to the effect that a
Potential Change of Control has occurred.

 

(e)       In the event that:

 

(i)        the Executive would otherwise be entitled to the compensation and
benefits described in Section 6(a) hereof (“Compensation Payments”); and

 

(ii)       the Company determines, based upon the advice of tax counsel selected
by the Company’s independent auditors and acceptable to the Executive, that, as
a result of such Compensation Payments and any other benefits or payments
required to be taken into account under Code Section 280G(b)(2) (“Parachute
Payments”), any of such Parachute Payments would be reportable by the Company as
“excess parachute payments,” such Compensation Payments shall be reduced to the
extent necessary to cause the Executive’s Parachute Payments to equal 2.99 times
the “base amount” as defined in Code Section 280G(b)(3) with respect to such
Executive. However, such reduction in the Compensation Payments shall be made
only if, in the opinion of the Company, based upon the advice of such tax
counsel, it would result in a larger Parachute Payment to the Executive than
payment of the unreduced Parachute Payments after deduction of tax imposed on
and payable by the Executive under Section 4999 of the Code (“Excise Tax”). The
value of any non-cash benefits or any deferred payment or benefit for purposes
of this paragraph shall be determined by the Company’s independent auditors.

 

(f)        Unless the Company determines that any Parachute Payments made
hereunder must be reported as “excess parachute payments” in accordance with
Section 6(e) above, neither party shall file any return taking the position that
the payment of such benefits constitutes an “excess parachute payment” within
the meaning of Section 280G(b)(1) of the Code.

 

(g)       The parties hereto agree that the payments provided under Section
6(a), as may be adjusted pursuant to Section 6(e), are reasonable compensation
in light of the Executive’s services rendered to the Company.

 

7.             Section 409A.  It is expressly contemplated by the parties that
this Agreement will conform to, and be interpreted to comply with, Section 409A
of the Code.  Unless expressly provided otherwise, all of the payments due to
Executive under this Section 5 will be made within fifteen (15) days following
the date of termination; provided, however, that if, under Section 409A of the
Code, such payments must be delayed to conform with the applicable tax rules,
the Company will defer any such payment until no later than one day following
the first date upon which such payment may be made without incurring the tax
imposed thereunder; provided, further, that if Executive incurs any additional
tax, interest or penalties under Section 409A despite such deferral, the Company
will pay Executive an additional amount so that, after all taxes on such amount,
Executive has an amount equal to such additional tax.

 

9

--------------------------------------------------------------------------------


 

8.             Complete Release.  The Executive acknowledges and agrees that he
will not receive any of the payments described in Sections 5 and 6 above unless
the Executive signs and returns to the Company a full and complete release of
any and all claims that the Executive or his estate, heirs or assigns may have
against the Company, its subsidiaries and affiliates and its and their officers,
directors, employees and agents in a form acceptable to and provided by the
Company at or around the time of the Executive’s termination.

 

9.             Non-Competition.  As a material inducement for the Company’s
promise to provide the trade secrets and confidential and proprietary
information described in Section 11 below, the Executive agrees that during the
Term and for a period of three (3) years from the date of cessation or
termination of the Executive’s employment with the Company for any reason
whatsoever, he will not, directly or indirectly, compete with the Company by
providing services to any other person, partnership, association, corporation,
or other entity that is in a “Competing Business.”  As used herein, a “Competing
Business” is any business that engages in whole or in part in the retail sale of
jewelry in the United States and/or Puerto Rico, including, but not limited to,
specialty jewelry retailers and other retailers having jewelry divisions or
departments, and the Executive’s employment function or affiliation with the
Competing Business is directly or indirectly related to such business of
jewelry. The restrictions contained in this Section 9 shall be tolled on a
day-for-day basis for each day during which the Executive participates in any
activity in violation of such restrictions. The parties agree that the above
restrictions on competition are completely severable and independent agreements
supported by good and valuable consideration and, as such, shall survive the
termination of this Agreement for whatever reason. The parties further agree
that any invalidity or unenforceability of any one or more of such restrictions
on competition shall not render invalid or unenforceable any remaining
restrictions on competition. Additionally, should a court of competent
jurisdiction determine that the scope of any provision of this Section 9 is too
broad to be enforced as written, the parties intend that the court reform the
provision to such narrower scope as it determines to be reasonable and
enforceable.

 

10.           No Hire/Non-Solicitation of Employees.  During the Term and for a
period of three (3) years after the termination or cessation of his employment
with the Company for any reason whatsoever, the Executive shall not, on his own
behalf or on behalf of any other person, partnership, association, corporation,
or other entity, (a) directly, indirectly, or through a third party hire or
cause to be hired; (b) directly, indirectly or through a third party solicit; or
(c) in any manner attempt to influence or induce any employee of the Company or
its subsidiaries or affiliates to leave the employment of the Company or its
subsidiaries or affiliates, nor shall he use or disclose to any person,
partnership, association, corporation or other entity any information obtained
concerning the names and addresses of the Company’s employees. The restrictions
contained in this Section 9 shall be tolled on a day-for-day basis for each day
during which the Executive participates in any activity in violation of such
restrictions. The parties agree that the above restrictions on hiring and
solicitation are completely severable and independent agreements supported by
good and valuable consideration and, as such, shall survive the termination of
this Agreement for whatever reason. The parties further agree that any
invalidity or unenforceability of any one or more of such restrictions on hiring
and solicitation shall not render invalid or unenforceable any remaining
restrictions or hiring and solicitation. Additionally, should a court of
competent jurisdiction determine that the scope of any provision of this Section
10 is too broad to be enforced as written, the parties intend that the court
reform the provision to such narrower scope as it determines to be reasonable
and enforceable.

 

10

--------------------------------------------------------------------------------


 

11.           Nondisclosure of Trade Secrets.  The Company promises to disclose
to the Executive and the Executive acknowledges that in and as a result of his
employment by the Company, he will receive, make use of, acquire, have access to
and/or become familiar with various trade secrets and proprietary and
confidential information of the Company, its subsidiaries and affiliates,
including, but not limited to, processes, computer programs, compilations of
information, records, financial information, sales reports, sales procedures,
customer requirements, pricing techniques, customer lists, methods of doing
business, identities, locations, performance and compensation levels of
employees and other confidential information (collectively, “Trade Secrets”)
which are owned by the Company, its subsidiaries and/or affiliates and regularly
used in the operation of its business, and as to which the Company, its
subsidiaries and/or affiliates take precautions to prevent dissemination to
persons other than certain directors, officers and employees. The Executive
acknowledges and agrees that the Trade Secrets:

 

(a)       are secret and not known in the industry;

 

(b)       give the Company or its subsidiaries or affiliates an advantage over
competitors who do not know or use the Trade Secrets;

 

(c)       are of such value and nature as to make it reasonable and necessary to
protect and preserve the confidentiality and secrecy of the Trade Secrets; and

 

(d)       are valuable, special and unique assets of the Company or its
subsidiaries or affiliates, the disclosure of which could cause substantial
injury and loss of profits and goodwill to the Company or its subsidiaries or
affiliates.

 

The Executive promises not to use in any way or disclose any of the Trade
Secrets and confidential and proprietary information, directly or indirectly,
either during or after the Term, except as required in the course of his
employment under this Agreement, if required in connection with a judicial or
administrative proceeding, or if the information becomes public knowledge other
than as a result of an unauthorized disclosure by the Executive.  All files,
records, documents, information, data and similar items relating to the business
of the Company, whether prepared by the Executive or otherwise coming into his
possession, will remain the exclusive property of the Company and may not be
removed from the premises of the Company under any circumstances without the
prior written consent of the Company (except in the ordinary course of business
during the Executive’s period of active employment under this Agreement), and in
any event must be promptly delivered to the Company upon termination of the
Executive’s employment with the Company. The Executive agrees that upon his
receipt of any subpoena, process or other request to produce or divulge,
directly or indirectly, any Trade Secrets to any entity, agency, tribunal or
person, whether received during or after the term of the Executive’s employment
with the Company, the Executive shall timely notify and promptly hand deliver a
copy of the subpoena, process or other request to the Company. For this purpose,
the Executive irrevocably nominates and appoints the Company (including any
attorney retained by the Company), as his true and lawful attorney-in-fact, to
act in the Executive’s name, place and stead to perform any act that the
Executive might perform to defend and protect against any disclosure of any
Trade Secrets.

 

The parties agree that the above restrictions on confidentiality and disclosure
are completely severable and independent agreements supported by good and
valuable consideration and, as such,

 

11

--------------------------------------------------------------------------------


 

shall survive the termination of this Agreement for whatever reason.  The
parties further agree that any invalidity or unenforceability of any one or more
of such restrictions on confidentiality and disclosure shall not render invalid
or unenforceable any remaining restrictions on confidentiality and disclosure.
Additionally, should a court of competent jurisdiction determine that the scope
of any provision of this Section 11 is too broad to be enforced as written, the
parties intend that the court reform the provision to such narrower scope as it
determines to be reasonable and enforceable.

 


12.           NON-DISPARAGEMENT.  EXECUTIVE EXPRESSLY ACKNOWLEDGES, AGREES, AND
COVENANTS THAT HE WILL NOT MAKE ANY PUBLIC OR PRIVATE STATEMENTS, COMMENTS, OR
COMMUNICATIONS IN ANY FORM, ORAL, WRITTEN, OR ELECTRONIC (ALL OF THE FOREGOING,
FOR PURPOSES OF THIS PARAGRAPH, “COMMUNICATIONS”), WHICH IN ANY WAY COULD
CONSTITUTE LIBEL, SLANDER, OR DISPARAGEMENT OF THE COMPANY, ITS SUBSIDIARIES,
AFFILIATES OR PARENT, ITS AND/OR THEIR EMPLOYEES, OFFICERS, AND/OR DIRECTORS, OR
WHICH MAY BE CONSIDERED TO BE DEROGATORY OR DETRIMENTAL TO ITS OR THEIR GOOD
NAME OR BUSINESS; PROVIDED, HOWEVER, THAT THE TERMS OF THIS PARAGRAPH SHALL NOT
(A) APPLY TO COMMUNICATIONS BETWEEN EXECUTIVE AND HIS SPOUSE, CLERGY, OR
ATTORNEYS, WHICH ARE SUBJECT TO A CLAIM OF PRIVILEGE EXISTING UNDER COMMON LAW,
STATUTE, OR RULE OF PROCEDURE; (B) APPLY TO COMMUNICATIONS REQUIRED BY LAW OR
MADE IN RESPONSE TO A VALID SUBPOENA OR OTHER LAWFUL ORDER COMPELLING EXECUTIVE
TO PROVIDE TESTIMONY OR INFORMATION; PROVIDED, HOWEVER, THAT IN RESPONDING TO A
VALID SUBPOENA OR OTHER LAWFUL ORDER, EXECUTIVE AGREES TO PROVIDE THE COMPANY
WITH ADVANCE NOTICE AND AN OPPORTUNITY TO SEEK A PROTECTIVE ORDER OR OTHER
SAFEGUARD FOR ITS CONFIDENTIAL INFORMATION; OR (C) BE CONSTRUED TO INHIBIT OR
LIMIT EXECUTIVE’S ABILITY TO INITIATE OR COOPERATE WITH ANY INVESTIGATION BY A
GOVERNMENTAL OR REGULATORY AGENCY OR OFFICIAL. EXECUTIVE SPECIFICALLY AGREES NOT
TO ISSUE ANY PUBLIC STATEMENT CONCERNING HIS EMPLOYMENT AT ZALE AND/OR THE
CESSATION OF SUCH EMPLOYMENT.


 

13.           Executive Representations and Agreements.  The Executive agrees
that the Executive and the Company are engaged in a highly competitive business
and, due to the Executive’s position with the Company and the nature of the
Executive’s work, the Executive’s engaging in any business which is competitive
with that of the Company will cause the Company great and irreparable harm. The
Executive represents and warrants that the time, scope and geographic area
restricted by the foregoing paragraph(s) pertaining to no hire/non-solicitation,
non-competition, confidentiality and nondisclosure, and non-disparagement are
reasonable, that the enforcement of the restrictions contained in the foregoing
paragraphs would not be unduly burdensome to the Executive, and that the
Executive will be able to earn a reasonable living while abiding by the terms
included herein. The Executive agrees that the restraints created by the
covenants in the foregoing paragraph(s) pertaining to no hire/non-solicitation,
non-competition, confidentiality and nondisclosure, and non-disparagement are no
greater than necessary to protect the legitimate interests of the Company,
including its confidential business or proprietary information and trade
secrets, including but not limited to, the Trade Secrets. Similarly, the
Executive agrees that the need of the Company for the protection afforded by the
covenants of the foregoing paragraphs pertaining to no hire/non-solicitation,
non-competition, confidentiality and nondisclosure, and non-disparagement are
not outweighed by either the hardship to the Executive or any injury likely to
the public. The Executive agrees that any breach by him of the foregoing
provisions pertaining to no hire/non-solicitation, non-competition,
confidentiality and nondisclosure, and non-disparagement will entitle the
Company to discontinue any payments specified in Sections 2, 5 or 6, above, for
which the Executive might be eligible based on the terms of those Sections.
Notwithstanding the suspension or discontinuation of any such payments, the
Executive agrees that the Company is entitled to insist on full compliance by
the Executive with the full terms, including time periods, described in his
promises not to

 

12

--------------------------------------------------------------------------------


 

hire/solicit, compete, disclose confidential information or Trade Secrets or
disparage. Any delay by the Company in discontinuing payment shall not be
construed as a waiver of any rights to discontinue payment. Executive consents
to the freezing of his benefits under the SERP as of December 31, 2004.

 

14.           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never constituted a part of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance here from. Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added as part of this Agreement, a
provision as similar in its terms to such illegal, invalid or enforceable
provision as may be possible and be legal, valid and enforceable.

 

15.           Arbitration.

 

(a)       The parties agree that any controversy or claim (including all claims
pursuant to common and statutory law) relating to this Agreement or arising out
of the Executive’s employment with the Company, shall be resolved exclusively
through arbitration pursuant to the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”). Any such
arbitration proceeding shall take place in Dallas County, Texas. All disputes
shall be resolved by a single arbitrator. The arbitrator will have the authority
to award the same remedies, damages and costs that a court could award. The
arbitrator shall issue a reasoned award explaining the decision, the reasons for
the decision and any damages awarded. The arbitrator’s decision will be final
and binding. The judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. This provision can be enforced under
the Federal Arbitration Act.

 

(b)       As the sole exception to the exclusive and binding nature of the
arbitration commitment set forth above, the Executive and the Company agree that
the Company shall have the right to initiate an action in a court of competent
jurisdiction in order to request temporary, preliminary and permanent injunctive
or other equitable relief, including, without limitation, specific performance,
to enforce the terms of Sections 9, 10, 11, 12  or 13, above, without the
necessity of proving inadequacy of legal remedies or irreparable harm or posting
bond. However, nothing in this section should be construed to constitute a
waiver of the parties’ rights and obligations to arbitrate regarding matters
other than those specifically addressed in this paragraph.

 

 (c)      Should a court of competent jurisdiction determine that the scope of
any provision of this Section 15 is too broad to be enforced as written, the
parties intend that the court reform the provision to such narrower scope as it
determines to be reasonable and enforceable.

 

16.           Survival. The Executive acknowledges and agrees that this
Agreement, including but not limited to Sections 9, 10, 11, 12, 13, 14, 15,
17(a) and 17(d), shall survive the termination of the Executive’s employment
under this Agreement for whatever reason. The existence of any claim or cause of
action of the Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants of the Executive contained in this Agreement, including
but not limited to those contained in Sections 9, 10, 11, 12, 13 and 15.

 

13

--------------------------------------------------------------------------------


 

17.           Miscellaneous.

 

(a)       Notices.  Any notices, consents, demands, requests, approvals and
other communications to be given under this Agreement by either party to the
other must be in writing and must be either:

 

(i)        personally delivered;

 

(ii)       mailed by registered or certified mail, postage prepaid with return
receipt requested;

 

(iii)      delivered by overnight express delivery service or same-day local
courier service; or

 

(iv)      delivered by telex or facsimile transmission, to the address set forth
below, or to such other address as may be designated by the parties from time to
time in accordance with this Section 17(a):

 

If to the Company:

Zale Corporation

 

901 W. Walnut Hill Lane

 

Irving, Texas 75038

 

Attention:

Chief Executive Officer

 

 

 

with a copy to:

General Counsel

 

 

 

If to Executive:

Mr. John A. Zimmermann

 

6229 Aberdeen

 

Dallas, TX 75230

 

Notices delivered personally or by overnight express delivery service or by
local courier service are deemed given as of actual receipt. Notices mailed
within the continental United States are deemed given three business days after
mailing. Notices delivered by telex or facsimile transmission are deemed given
upon receipt by the sender of the answer back (in the case of a telex) or
transmission confirmation (in the case of a facsimile transmission).

 

(b)       Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or written, between the parties with respect to the
subject matter of this Agreement, including, but not limited to, that certain
Employment Agreement dated May 1, 2004, between the parties, and contains all of
the covenants and agreements between the parties with respect to the subject
matter of this Agreement.

 

(c)       Modification.  No change or modification of this Agreement is valid or
binding upon the parties, nor will any waiver of any term or condition in the
future be so binding, unless the change or modification or waiver is in writing
and signed by the parties to this Agreement.

 

14

--------------------------------------------------------------------------------


 

(d)       Governing Law and Venue.  The parties acknowledge and agree that this
Agreement and the obligations and undertakings of the parties under this
Agreement will be performable in Irving, Dallas County, Texas. This Agreement is
governed by, and construed in accordance with, the laws of the State of Texas.
If any action is brought to enforce or interpret this Agreement, venue for the
action will be in Dallas County, Texas.

 

(e)       Counterparts.  This Agreement may be executed in counterparts, each of
which constitutes an original, but all of which constitutes one document.

 

(f)        Costs.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, each party shall bear its own costs and
expenses.

 

(g)       Estate.  If the Executive dies prior to the expiration of the Term or
during a period when monies are owing to him, any monies that may be due him
from the Company under this Agreement as of the date of his death shall be paid
to his estate and as when otherwise payable.

 

(h)       Assignment.  The Company shall have the right to assign this Agreement
to its successors or assigns. The terms “successors” and “assigns” shall include
any person, corporation, partnership or other entity that buys all or
substantially all of the Company’s assets or all of its stock, or with which the
Company merges or consolidates. The rights, duties and benefits to the Executive
hereunder are personal to him, and no such right or benefit may be assigned by
him.

 

(i)        Binding Effect.  This Agreement is binding upon the parties hereto,
together with their respective executors, administrators, successors, personal
representatives, heirs and permitted assigns.

 

 (j)       Waiver of Breach.  The waiver by the Company or the Executive of a
breach of any provision of this Agreement by the Executive or the Company may
not operate or be construed as a waiver of any subsequent breach.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

By:

/s/ John A. Zimmermann

 

 

 

John A. Zimmermann

 

 

 

 

 

ZALE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Betsy Burton

 

 

 

 

Betsy Burton

 

 

 

Its:

Interim Chief Executive

 

 

15

--------------------------------------------------------------------------------